DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, 6-11 are pending in this application.               Claims 1, 3, 4, 6, and 8 - 10 are presented as amended claims.
               Claims 7 and 11 are presented as previously presented claims.
               Claims 2 and 5 were previously cancelled.
Claim Objections
Intended Use. It is noted that claim 1, 9, and 10 contains statements of intended use or field of use (e.g. “information storage for storing”, “creating…after”, "operable to", etc.). Claim 1 recites “for reminding the driver.” While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.
Claims 3-4 and 6-8, and 11 are objected to based upon their dependency on an objected to claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is further rejected because the comprising phrase defining “presenting start-moving command information for reminding the driver of a start-moving command for the subject vehicle” itself uses “presenting start-moving command information” and therefore it is unclear if the later “presenting start-moving command information” is unique from the above referenced “presenting start-moving command information for reminding the driver of a start-moving command for the subject vehicle.” 
Claim 1 is further rejected for the phrase “commanding the subject vehicle to start moving after the start-moving information is presented; detecting the preceding vehicle for which the stop is detected starts moving; and controlling the subject vehicle to start moving” because the distinction between “commanding the subject vehicle to start moving” and “subject vehicle to start moving” is unclear. Based upon the description in the instant applications specification ¶¶ 003-007 (“information is presented thereby to allow the driver to command the subject vehicle to start moving”) reaffirmed in Applicant’s Arguments received October 19, 2021, Examiner will treat the “commanding the subject vehicle to start moving after the start-moving information is presented” in claim 1, line 18 as a command from a vehicle driver. Accordingly, it will be interpreted as if written: “	determining that the driver has command the subject vehicle to start moving after presentation of the driver’s notification”
Claim 1, line 13 recites the phrase “determining that a follow up control is executable.” It is unclear how the method determines control is executable beyond the other claim 1 limitations.
Claims 9 and 10 are rejected under similar logic as claim 1. Claims 3, 6-8 and 11 are rejected for being dependent upon a rejected claim.
The term “just ahead” recited by claim 11 is a relative term which renders the claim indefinite. The term “just ahead” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being obvious over Labuhn et al. (US 20100204897 A1) (hereinafter Labuhn ‘897) in view of Labuhn et al. (US 20100280728 A1) (hereinafter Labuhn ‘728) in view of Lohner et al. (US 6370471 B1).
Regarding claim 1, Labuhn ‘897 teaches a control method for a vehicle: comprising:
executing automated follow-up travel control in which a subject vehicle is controlled to follow-up a preceding vehicle and to make a stop without depending on a braking operation performed by a driver presenting start-moving command information for reminding the driver of a start-moving command for the subject vehicle before the preceding vehicle starts moving comprising: (Labuhn ‘897: ¶ 005; method of operating a vehicle comprising an adaptive cruise control system)(Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [by] operate one or more braking system of the vehicle 100 to decrease the speed of the vehicle)
determining that the subject vehicle (Labuhn ‘897: ¶ 050; the travel of the vehicle 100 has been halted can be verified by two separate components [such as a]] wheel speed sensor [and] the TOSS 150)
and the preceding vehicle are at a stop during execution of the automated stop control; (Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle 
determining that the driver does not step on a brake pedal; (Labuhn ‘897: ¶ 022; The ACCS 110 can be disengaged after receiving a cancel or disengagement signal. Such signals can originate at any of various sources, such as a brake pedal of the vehicle 100, or a cancel button, part of the collection of input devices)
Labuhn ‘897 does not explicitly teach:
determining that a steering angle of steering is not a predetermined value or more; however, Lohner does teach:
determining that a steering angle of steering is not a predetermined value or more; (Lohner: Clm. 10; decision maker deactivates automatic following guidance when a driver performs a steering maneuver that exceeds at least one of a specified steering torque and a specified steering angle.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Labuhn ‘897 and Lohner base devices are similar adaptive cruise control methods, but Lohner’s device has been improved by considering the position of the steering wheel. Before the time of filing of the claimed invention, one of ordinary skill in 
Labuhn further teaches:
determining that a follow up control is executable; (Labuhn ‘897: ¶ 020; Certain operations of the ACCS 110 can require input from multiple sources or validation by multiple components prior to execution)
and presenting the start-moving command information(Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
and controlling the subject vehicle to start moving comprises: commanding the subject vehicle to start moving after the start-moving information is presented; (Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop [after] operator input) 
detecting the preceding vehicle for which the stop is detected starts moving (Labuhn ‘897: ¶¶ 046-047; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [using] the speed and distance of the stopped vehicle [ahead, in addition the] ACCS 110 can be configured to 

    PNG
    media_image1.png
    742
    469
    media_image1.png
    Greyscale

and controlling the subject vehicle to start moving; (Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop)
Regarding claim 3 as detailed above, Labuhn ‘897 as modified by Labuhn teaches the invention with respect to claim 1, Labuhn further teaches:
wherein when the subject vehicle makes the stop by detecting a stop of the preceding vehicle during follow-up travel control (Labuhn ‘897: ¶¶ 046-047; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [using] the speed and distance of the stopped vehicle [ahead, in addition the] ACCS 110 can be configured to resume travel from such a stop.) 
in which the subject vehicle is controlled to travel to follow the preceding vehicle, the start-moving command information is presented (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
Regarding claim 9, Labuhn teaches:
A control method for a vehicle, comprising: executing automated follow-up travel control in which a subject vehicle is controlled to follow-up a preceding vehicle and to make a stop without depending on a braking operation performed by a driver (Labuhn ‘897: ¶ 005; method of operating a vehicle comprising an adaptive cruise control system)(Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [by] operate one or more braking system of the vehicle 100 to decrease the speed of the vehicle)
when the subject vehicle and the preceding vehicle are at a stop during execution of the automated travel control (Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle 300. The range-finding system 160 can transmit the wireless signal 162 to determine the speed and distance of the stopped vehicle 300. In this example, the stopped vehicle 300 has a speed of zero miles per hour. Accordingly, the ACCS 110 can reduce the vehicle 100 to a stop as well, at a preconfigured distance behind the stopped vehicle 300.)
and when the driver is not stepping on a brake pedal (Labuhn ‘897: ¶ 022; The ACCS 110 can be disengaged after receiving a cancel or disengagement signal. Such signals can originate at any of various sources, such as a brake pedal of the vehicle 100, or a cancel button, part of the collection of input devices)
Labuhn ‘897 does not explicitly teach:
or a steering angle of steering is not a predetermined value or more; however, Lohner does teach:
or a steering angle of steering is not a predetermined value or more (Lohner: Clm. 10; decision maker deactivates automatic following guidance when a driver performs a steering maneuver that exceeds at least one of a specified steering torque and a specified steering angle.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Labuhn ‘897 and Lohner base devices are similar adaptive cruise control methods, but Lohner’s device has been improved by considering the position of the steering wheel. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Lohner’s known improvement to Labuhn ‘897 using known methods and recognized that the results of the combination were predictable because the improvement merely performs the same function as it does in the Labuhn ‘897 device. Consequently, the combination of Labuhn ‘897 and Lohner is obvious to one of ordinary skill in the art.
Labuhn further teaches:
presenting start-moving command information for reminding the driver of a start-moving command for the subject vehicle before the preceding vehicle starts moving (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
and when the driver commands the subject vehicle to start moving after the start-moving command information is presented (Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop [after] operator input) 
and when it is detected that the preceding vehicle for which the stop is detected starts moving (Labuhn ‘897: ¶¶ 046-047; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a 
controlling the subject vehicle to start moving (Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop).
Regarding claim 10, Labuhn ‘897 teaches:
A control apparatus for a vehicle, comprising: a travel controller configured to execute automated follow-up travel control in which a subject vehicle is controlled to follow-up a preceding vehicle (Labuhn ‘897: ¶ 020; comprising an adaptive cruise control system (ACCS) 110)(Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [by] operate one or more braking system of the vehicle 100 to decrease the speed of the vehicle)
and to make a stop without depending on a braking operation performed by a driver; and (Labuhn ‘897: ¶ 046; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle 300. The range-finding system 160 can transmit the wireless signal 162 to determine the speed and distance of the stopped vehicle 300. In this example, the stopped vehicle 300 has a speed of zero miles per hour. Accordingly, the  
Labuhn ‘897 does not explicitly teach:
a presentation device configured to, when the subject vehicle and the preceding vehicle are at a stop during execution of the automated travel control; however, Lohner does teach:
present start-moving command information for reminding the driver of a start-moving command for the subject vehicle before the preceding vehicle starts moving, (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Labuhn ‘897 and Lohner base devices are similar adaptive cruise control methods, but Lohner’s device has been improved by adoption of a user notification. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Lohner’s known improvement to Labuhn ‘897 using known methods and recognized that the results of the combination were predictable because the improvement merely performs the same function as it does in the Labuhn ‘897 device. Consequently, the combination of Labuhn ‘897 and Lohner is obvious to one of ordinary skill in the art.
the travel controller being further configured to, when the driver commands the subject vehicle to start moving after the start-moving command information is (Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop [after] operator input) 
and when it is detected that the preceding vehicle for which the stop is detected starts moving, (Labuhn ‘897: ¶¶ 046-047; ACCS 110 can be configured to bring the vehicle 100 to a stop behind a stopped vehicle [using] the speed and distance of the stopped vehicle [ahead, in addition the] ACCS 110 can be configured to resume travel from such a stop.) (Labuhn ‘897: Fig. 4; [showing steps 418, 424, and 426 indicating ACC operation resumes upon resume signal])
control the subject vehicle to start moving(Labuhn ‘897: ¶ 047; The ACCS 110 can be configured to resume travel from such a stop)
wherein when a predetermined first period of time elapses (Labuhn ‘897: ¶ 056; ECM 120 can recognize a timed window in which to receive a resume signal after receiving signals from the ACCS 110 to resume acceleration. For example, where the ACCS 110 receives a first resume signal that, for whatever reason, is not simultaneously provided to the ECM 120, the ACCS 110 can send an acceleration signal to the ECM 120. Because the ECM 120 has not received the first resume signal also, it will not immediately begin acceleration. In some embodiments, however, the ECM 120 can monitor for a second resume signal within a preconfigured period of time. If the ECM 120 receives a second resume signal within the period of time, it can operate the power device 122 to 
and a determination is made that the driver does not step on a brake pedal (Labuhn ‘897: ¶ 022; The ACCS 110 can be disengaged after receiving a cancel or disengagement signal. Such signals can originate at any of various sources, such as a brake pedal of the vehicle 100, or a cancel button, part of the collection of input devices)
a steering angle of steering is not a predetermined value or more, and the follow-up travel control can be executed are satisfied(Lohner: Clm. 10; decision maker deactivates automatic following guidance when a driver performs a steering maneuver that exceeds at least one of a specified steering torque and a specified steering angle.)
the start-moving command information is presented (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
Claims 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Labuhn et al. (US 20100204897 A1) (hereinafter Labuhn ‘897) in view of Abe (JP 2013123993 A).
Regarding claim 4, as detailed above, Labuhn ‘897 as modified by Labuhn teaches the invention with respect to claim 3, but neither explicitly teach:
wherein when a predetermined first period of time elapses after a vehicle speed of the subject vehicle becomes zero, a determination is made that the subject vehicle is at the stop ; however Abe does teach:
wherein when a predetermined first period of time elapses after a vehicle speed of the subject vehicle becomes zero, a determination is made that the subject vehicle is at the stop.(Abe: ¶ 030; ACC ECU [20] measures the elapsed time . . . and determines whether or not the elapsed time has reached the complete stop period. This complete stop period is a sufficient time for confirming that the vehicle has completely stopped after the automatic stop, and is about several seconds)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc.
Regarding claim 6, as detailed above, Labuhn ‘897 as modified by Labuhn as modified by Abe teaches the invention with respect to claim 4, Labuhn further teaches:
until the first period of time elapses after the vehicle speed of the subject vehicle becomes zero the follow-up travel control is continued so that the subject vehicle is controlled to travel to follow the preceding vehicle (Labuhn ‘897: ¶ 056; ECM 120 can recognize a timed window in which to receive a resume signal after receiving signals from the ACCS 110 to resume acceleration. For example, where the ACCS 110 receives a first resume signal that, for whatever reason, is not simultaneously provided to the ECM 120, the ACCS 110 can send an acceleration signal to the ECM 120. Because the ECM 120 has not received the first resume signal also, it will not immediately begin acceleration. In some embodiments, however, the ECM 120 can monitor for a second resume signal within a preconfigured period of time. If the ECM 120 receives a second resume signal within the period of time, it can operate the power device 122 to accelerate. In this way, the operator can initiate resume signals more than once to resume travel without having to re-engage the ACCS 110 in the event one component fails to receive the first resume signal.)
and after the first period of time elapses, the start-moving command information is presented and (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can 
the follow-up travel control is canceled to execute follow-up waiting control of controlling the subject vehicle to make the stop until the driver commands the subject vehicle to start moving (Labuhn ‘897: Fig. 4 [showing without driver input, system disengages])

    PNG
    media_image1.png
    742
    469
    media_image1.png
    Greyscale

Regarding claim 7, as detailed above, Labuhn ‘897 as modified by Labuhn as modified by Abe teaches the invention with respect to claim 6, Abe further teaches:
when the driver commands the subject vehicle to start moving during the follow-up waiting control, the follow-up waiting control is canceled to execute the follow-up travel control. (Abe: ¶ 031; If the driver performs a start operation when the start permission state is set when the start reservation is not made, the start request flag (lever) is momentarily set to 1 in the ACC ECU and the stop hold request flag is set accordingly. The start request flag is switched from 0 to 1 while switching from 1 to 0. The stop holding request flag = 0 causes the ACC ECU 20 to release the stop holding control. 419 At this time, when the starting operation is the resume operation of the ACC lever 17, the ACC ECU 20 calculates the target acceleration for starting the own vehicle, calculates the control driving force from the target acceleration, and uses the control driving force as the engine. It is transmitted to the engine control ECU 31 as a control signal, and when the own vehicle is started, the process shifts to the preceding vehicle follow-up control process.)
Regarding claim 8, as detailed above, Labuhn ‘897 as modified by Labuhn teaches the invention with respect to claim 1. However, neither explicitly teach:
wherein when the driver commands the subject vehicle to start moving thereby to discontinue the presentation of the start-moving command information, detecting that the preceding vehicle is at a stop or is moving; however, Abe does teach:
wherein when the driver commands the subject vehicle to start moving thereby to discontinue the presentation of the start-moving command information, detecting that the preceding vehicle is at a stop or is moving(Abe: ¶ 034; if the valid period elapses after the start reservation operation without the preceding vehicle starting . . . so that "stop holding" is redisplayed on the meter.)
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both the combined Labuhn ‘897 and Abe devices are similar adaptive cruise control methods, but Abe’s device has been improved by providing additional driver information. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Abe’s known improvement to the combined Labuhn ‘897 using known methods and recognized that the results of the combination were predictable because the improvement merely performs the same function as it does in the Labuhn ‘897 device. Consequently, the combination of Abe with Labuhn ‘897 as modified by Lohner is obvious to one of ordinary skill in the art.
And Labuhn further teaches:
and when the preceding vehicle is at the stop until a predetermined second period of time elapses, (Labuhn ‘897: ¶ 056; ECM 120 can recognize a timed window in which to receive a resume signal after receiving signals from the ACCS 110 to resume acceleration. For example, where the ACCS 110 receives a first resume signal that, for whatever reason, is not simultaneously provided to the ECM 120, the ACCS 110 can send an acceleration signal to the ECM 120. Because the ECM 120 has 
the start-moving command information is presented again (Lohner: Col. 7, lns. 09-17; An embodiment of the system of the invention for automatic following guidance of a motor vehicle in heavy traffic can include [a] display: "System is ready for use," i.e., the conditions for its activation have been met”)
Regarding claim 11, as detailed above, Labuhn ‘897 as modified by Labuhn teaches the invention with respect to claim 1. However, neither explicitly teach:
the preceding vehicle is a preceding vehicle which is located just ahead of the subject vehicle; but Abe does teach:
the preceding vehicle is a preceding vehicle which is located just ahead of the subject vehicle. (Abe: ¶ 019; millimeter wave radar [used in the system] is a radar for detecting an object (particularly, a vehicle) in front of the own vehicle).
The use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both the combined Labuhn ‘897 and Abe devices are similar adaptive cruise control methods, but Abe’s device has been improved by specifying a technology capable of function with a preceding vehicle which is located just ahead of the subject vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Abe’s known improvement to the combined Labuhn ‘897 using known methods and recognized that the results of the combination were predictable because the improvement merely performs the same function as it does in the Labuhn ‘897 device. Consequently, the combination of Abe with Labuhn ‘897 as modified by Lohner is obvious to one of ordinary skill in the art.
Response to Arguments
Applicant's remarks filed October 19, 2021 have been fully considered.
Applicant’s arguments with respect to independent claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Labuhn (US 20100280728 A1) which discloses a method for implementing adaptive cruise control for a vehicle includes the steps of stopping the vehicle, determining whether a driver of the vehicle has taken a deliberate action to move the vehicle, and moving the vehicle, on the condition that .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         /MACEEH ANWARI/Primary Examiner, Art Unit 3663